Citation Nr: 1026237	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  02-11 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of the 
bilateral feet, to include as secondary to service-connected 
right ankle disability.

2.  Entitlement to service connection for osteoarthritis of the 
left ankle, to include as secondary to service-connected right 
ankle disability.

3.  Entitlement to service connection for osteoarthritis of the 
bilateral shoulders, to include as secondary to service-connected 
right ankle disability.

4.  Entitlement to service connection for osteoarthritis of the 
bilateral knees, to include as secondary to service-connected 
right ankle disability.

5.  Entitlement to service connection for osteoarthritis of the 
bilateral hands, to include as secondary to service-connected 
right ankle disability.

6.  Entitlement to service connection for osteoarthritis of the 
bilateral wrists, to include as secondary to service-connected 
right ankle disability.

7.  Entitlement to service connection for osteoarthritis of the 
bilateral elbows, to include as secondary to service-connected 
right ankle disability.

8.  Entitlement to service connection for osteoarthritis of the 
bilateral hips, to include as secondary to service-connected 
right ankle disability.

9.  Entitlement to service connection for osteoarthritis of the 
cervical spine.

10.  Entitlement to an increased disability rating in excess of 
20 percent for degenerative joint disease of the right ankle with 
fusion of the right tibiotalar.

11.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected disabilities 
(TDIU).


REPRESENTATION

Veteran represented by:	Faye E. Fishman, Attorney at Law


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 1983, 
and January 1985 to November 1990, during peacetime and the 
Persian Gulf War. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA), 
Nashville, Tennessee, Regional Office (RO). 

Procedural History

The Veteran filed his original claims of entitlement to service 
connection in November 1990, and in a January 1991 rating action, 
the RO granted his claims for: an unstable right ankle 
[considered 20 percent disabling]; status post healed fracture of 
the right second metatarsal [considered noncompensable]; and 
status post nasal fracture [considered noncompensable].

In August 2001, the Veteran filed increased rating claims for all 
of the aforementioned conditions as well as new claims of 
entitlement to service connection for osteoarthritis of the 
bilateral feet, left ankle, bilateral shoulders, bilateral knees, 
bilateral hands, bilateral wrists, bilateral elbows and bilateral 
hips and entitlement to TDIU.  A May 2002 rating action continued 
all of the prior disability ratings [20 percent for the right 
ankle and noncompensable ratings for the metatarsal and fractured 
nose] and denied the new claims for osteoarthritis and TDIU.  The 
Veteran filed a Notice of Disagreement (NOD) for all of these 
issues in June 2002, and timely perfected his appeal in August 
2002.  These claims came before the Board in November 2003.  At 
that time, the Board denied the Veteran's right ankle claim, 
granted a 10 percent disability rating for his fractured nose and 
remanded the service connection claims for osteoarthritis, the 
increased rating claim for the fractured metatarsal and TDIU.

In February 2005, the Board denied the Veteran's claims of 
entitlement to service connection for osteoarthritis and remanded 
the claims of entitlement to an increased rating for the 
fractured metatarsal and TDIU.  The Veteran subsequently 
submitted a notice of appeal (NOA) to the United States Court of 
Appeals for Veterans Claims (Court), indicating his disagreement 
with the denial of his claims for osteoarthritis.  The Court 
issued a May 2006 Order vacating, in part, the February 2005 
Board decision that denied these claims and remanded the appeal 
for readjudication consistent with the parties' Joint Motion for 
Remand (JMR).

In February 2007, in two separate decisions, the Board (1) denied 
entitlement to an increased rating for a fractured metatarsal and 
(2) remanded the claims of entitlement to service connection for 
osteoarthritis and TDIU for further evidentiary development.  In 
July 2009, the Board granted the Veteran's claim of entitlement 
to service connection for degenerative joint disease of the 
lumbar spine, denied the remaining claims of entitlement to 
service connection for osteoarthritis and remanded the claims of 
entitlement to an increased rating for the right ankle [pursuant 
to the holding in Manlincon v. West, 12 Vet. App. 238 (1999), 
stating that the filing of a NOD initiates appellate review] and 
TDIU.

The RO issued an October 2009 Statement of the Case (SOC) 
pertaining to the issue of entitlement to an increased rating for 
degenerative joint disease of the right ankle and the Veteran 
timely perfected his appeal in November 2009.  

In November 2009, the Veteran also filed a new claim of 
entitlement to service connection for osteoarthritis of the 
cervical spine.  A March 2010 rating action denied this claim and 
the Veteran submitted a NOD in April 2010.

The Veteran again submitted a NOA to the Court, indicating his 
disagreement with the denial of his claims for osteoarthritis.  
The Court issued a March 2010 Order vacating, in part, the July 
2009 Board decision that denied these claims and remanded the 
appeal for readjudication consistent with the parties' JMR.  The 
Court's bases for remand included failure to consider favorable 
evidence, which included a positive opinion revealing a 
relationship between the Veteran's osteoarthritis of the 
bilateral feet and his service, and reliance by the Board on an 
inadequate medical examination, which inter alia did not take 
into account the Veteran's statements of in-service injury and 
did not include a rationale for the negative opinions, to deny 
the Veteran's service connection claims for osteoarthritis.

The issues of entitlement to service connection for 
osteoarthritis of the left ankle, bilateral shoulders, bilateral 
knees, bilateral hands, bilateral wrists, bilateral elbows and 
bilateral hips, all to include as secondary to the service-
connected right ankle disability, as well as entitlement service 
connection for osteoarthritis of the cervical spine, entitlement 
to an increased rating for degenerative joint disease of the 
right ankle and entitlement to TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the Department 
of Veterans Affairs Regional Office.  The Veteran will be 
notified if any further action on his part is required.


FINDINGS OF FACT

1.  Although the Veteran's most recent VA examination of the feet 
revealed that he had bilateral calcaneal spurring but no 
additional or acute osseous abnormalities, he was diagnosed with 
osteoarthritis of the bilateral feet, confirmed by x-ray 
evidence, at the time he filed his claim.

2.  The Veteran credibly reports that he has experienced joint 
pain, to include bilateral foot pain, chronically since 1983, and 
the medical evidence of record reveals in-service incurrence of 
osteoarthritis of the bilateral feet.  Further, review of his 
STRs reveals complaints of joint pain and treatment for a right 
foot injury.

3.  The medical evidence regarding a relationship between the 
Veteran's osteoarthritis of the bilateral feet disability and his 
service is in equipoise.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, 
osteoarthritis of the bilateral feet was incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim of entitlement to service connection for 
osteoarthritis of the bilateral feet has been granted.  As such, 
the Board finds that any error related to the VCAA on this claim 
is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 
38 C.F.R. § 3.159 (2009); Mayfield v. Nicholson, 19 Vet. App. 
103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

II.  The Merits of the Claim

The Veteran seeks entitlement to service connection for 
osteoarthritis of the bilateral feet, which he maintains is 
related to his active service, including his complaints of joint 
and foot pain since service.  Specifically, the Veteran claims 
that he developed arthritis of the feet due to the "rigors of 
his service" as an infantryman.  See May 2004 VA Examination 
Report.  In the alternative, the Veteran claims that his 
bilateral feet disability is secondary to his service-connected 
right ankle disability.  See August 2001 "Statement in Support 
of Claim," VA Form 21-4138 (Claim).  The Board concurs.

Relevant Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).  If a condition noted 
during service is not determined to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b) (2009).  

Furthermore, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

To establish service connection for a disability or injury, there 
must be medical evidence of a current disability, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection is also warranted for a disability that is 
aggravated by, proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 
7 Vet. App. 439 (1995).  

In making all determinations, the Board must fully consider the 
lay assertions of record.  Lay assertions may serve to support a 
claim for service connection by establishing the occurrence of 
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  A 
layperson is competent to report on the onset and continuity of 
his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 
470 (1994) (a veteran is competent to report on that of which he 
or she has personal knowledge); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

The United States Court of Appeals for the Federal Circuit has 
clarified that lay evidence can be competent and sufficient to 
establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board's duty is to assess the credibility and weight of the 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of the evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Facts and Analysis

Initially, the Board notes that there is a current bilateral feet 
disability, specifically osteoarthritis of the bilateral feet, as 
reflected in a February 1998 Private Bilateral Feet X-Ray Report 
from Dr. J.F.W.  Although the Veteran's most recent VA 
examination of the feet revealed that he had bilateral calcaneal 
spurring but no additional or acute osseous abnormalities (see 
July 2008 VA Feet Examination Report), he was diagnosed with 
osteoarthritis of the bilateral feet, confirmed by x-ray 
evidence, at the time he filed his claim.  The Court has held 
that the requirement that a current disability be present is 
satisfied when a claimant has a disability at the time the claim 
is filed, or during the pendency of that claim, even if the 
disability resolves prior to the VA's adjudication of the claim.  
McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, 
although the Veteran's osteoarthritis of the bilateral feet 
disability is not shown during his most recent VA examination, he 
was still diagnosed with osteoarthritis of the bilateral feet 
during the pendency of his claim.  See February 1998 Private 
Bilateral Feet X-Ray Report from Dr. J.F.W.; July 2008 VA Feet 
Examination Report.  As there is evidence of a current 
osteoarthritis of the bilateral feet disability, the first 
element under Hickson, current disability, is satisfied.  See 
Hickson, supra.

Review of the Veteran's DD-214 reveals that his military 
occupational specialty was an infantryman/indirect fire 
infantryman.  While the Board is aware that the Veteran's STRs 
are negative for any complaints, treatment, and/or diagnoses of 
any left foot disability, to include osteoarthritis, there is no 
evidence contradicting the Veteran's account.  The Board finds 
the Veteran's statements regarding in-service joint pain, to 
include bilateral foot pain, and in-service injury to his 
bilateral feet from his duties consistent and credible with such 
service as his DD-214 reflects that he was an infantryman.  
Affording the Veteran the full benefit of the doubt, the Board 
finds that element (2) under Hickson, in-service disease or 
injury, has arguably been met.  See Hickson, supra.

The Veteran has also provided a lay statement from his wife who 
reported that she has been married to the Veteran for 25 years 
(approximately since 1979) and he has suffered from constant and 
chronic pain from arthritis since his discharge from service.  
See May 2004 "Statement in Support of Claim," VA Form 21-4138.  
The Veteran and those witnessing his pain first-hand are 
competent to report symptoms because this requires only personal 
knowledge, not medical expertise, as it comes to the Veteran and 
his witnesses observed through their senses.  Layno v. Brown, 6 
Vet. App. 465 (1994).

The earliest post-service medical evidence is a private treatment 
report dated in February 1998.  See February 1998 Private 
Treatment Report from Dr. J.F.W.  Although the claims folder 
contains treatment records as early as 1991 discussing arthritis 
of various upper and lower extremity joints, these records are 
negative for any arthritis of the feet.  See May 1991 to October 
1992 Private Treatment Records from Dr. R.C., Dr. K.S., Dr. J.T., 
Dr. C.M.  The record indicates that the Veteran complained of 
aching and stiffness in his feet.  X-rays of the feet showed 
osteoarthritis at the tarsal, metatarsal, and at the tibiotarsal 
joints bilaterally.  He was assessed with osteoarthritis of the 
bilateral feet.  See February 1998 Private Bilateral Feet X-Ray 
Report from Dr. J.F.W.  

The record also contains both positive and negative medical nexus 
opinions.  The Board finds that the positive nexus opinion 
coupled with credible statements of in-service foot injury/pain 
and supportive lay statements are probative, and thus, the 
evidence supports the Veteran's service connection claim for 
osteoarthritis of the bilateral feet disability.  In this regard, 
the claims file contains a December 2006 Private Medical Opinion 
Letter from Dr. J.F.W., which states that the Veteran's 
osteoarthritis of the feet (shown in a 1998 x-ray examination) 
"began prior to his discharge from service."  The December 2006 
physician relied on competent and credible medical history as 
provided by the Veteran to opine that his osteoarthritis of the 
bilateral feet disability began in his service.  

During an July 2008 VA spine examination, the examiner opined 
that "the presence of bilateral calcaneal spurs is less likely 
than not caused by or related to the service-connected unstable 
right ankle" or "his military service" because there was 
"complaint of joint/foot problems" upon discharge examination 
in 1989.  See July 2008 VA Feet Examination Report.  

The Board finds the July 2008 VA medical opinion less probative 
because the examiner relies solely on the lack of documentation 
upon discharge of any bilateral feet/joint pain complaints as a 
catalyst for his current disability without looking at the 
evidence as a whole, specifically the Veteran's competent and 
credible statements regarding in-service foot injury and 
complaints of joint pain and statements of continuous pain and 
some treatment post-service.  The examiner did not take into 
account this favorable evidence when rendering the negative 
opinion.  The Board also noted that the VA examiner did not 
consider the February 1998 Private Bilateral Feet X-Ray Report 
from Dr. J.F.W., which revealed osteoarthritis at the tarsal, 
metatarsal, and at the tibiotarsal joints bilaterally.  
Therefore, the VA opinion did not consider all the relevant 
evidence and is not considered probative.

Thus, considering the above-noted evidence, the Board finds that 
service connection is in order.  There is probative, 
contemporaneous evidence of in-service foot injury with post-
service symptomatology of bilateral foot pain, and supportive lay 
and medical statements, revealing a post-service diagnosis of 
osteoarthritis of the bilateral feet which was determined to have 
been incurred in-service.  Resolving doubt in the Veteran's 
favor, the Board finds that the evidence as a whole supports 
service connection for osteoarthritis of the bilateral feet 
disability.  38 U.S.C.A. 
§ 5107(b).  Consequently, the three requirements for the grant of 
service connection for osteoarthritis of the bilateral feet have 
been satisfied, and service connection for such disability is 
granted.   

The Board notes that discussion of other theories of entitlement 
such as a presumptive service connection and secondary service 
connection, is not necessary since the Board has herein granted 
service connection on a direct basis.

ORDER

Entitlement to service connection for osteoarthritis of the 
bilateral feet, to include as secondary to service-connected 
right ankle disability, is granted.
REMAND

The Veteran also seeks entitlement to service connection for 
osteoarthritis of the left ankle, bilateral shoulders, bilateral 
knees, bilateral hands, bilateral wrists, bilateral elbows and 
bilateral hips, all to include as secondary to the service-
connected right ankle disability, as well as entitlement service 
connection for osteoarthritis of the cervical spine, entitlement 
to an increased rating for degenerative joint disease of the 
right ankle and entitlement to TDIU.  Although the Board regrets 
the additional delay, based on review of the record further 
development is necessary prior to adjudicating the claim on the 
merits.

Initially, the Board notes that in the Veteran's November 2009 
Substantive Appeal for his claim of entitlement to an increased 
rating for his right ankle disability, he requested a Board 
hearing.  It is unclear whether the Veteran also wishes to 
address the remaining issues on appeal in this hearing.  
Accordingly, the RO should contact the Veteran and his attorney 
to determine the scope of this hearing request.

Further, as noted above, the Veteran submitted a timely NOD with 
the denial of his claim of entitlement to service connection for 
osteoarthritis of the cervical spine.  The RO must issue the 
Veteran a SOC pertaining to this issue.  See Manlincon, supra.

Accordingly, to ensure that VA has met its duty to assist in 
developing the facts pertinent to the claims on appeal and to 
afford full procedural due process, the case is REMANDED for the 
following action:

1.  The RO is requested to issue the 
Veteran a SOC with respect to the issue of 
entitlement to service connection for 
osteoarthritis of the cervical spine.  The 
Veteran should be informed that he must 
file a timely and adequate Substantive 
Appeal in order to perfect an appeal of 
this matter to the Board.  See 38 C.F.R. 
§§ 20.200, 20.202, and 20.302(b) (2009).

2.  The RO is requested to contact the 
Veteran and his attorney to determine 
whether he wishes to have a Travel Board 
hearing or a Board video conference 
hearing.  Thereafter the RO should schedule 
the appropriate hearing for the Veteran.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
K. A. KENNERLY
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


